United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-1876
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                               Metrick Lawan Jenkins

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                            Submitted: October 2, 2017
                             Filed: October 24, 2017
                                  [Unpublished]
                                 ____________

Before LOKEN, MURPHY, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

     Metrick Lawan Jenkins directly appeals the below-Guidelines-range sentence
imposed by the district court1 after he pleaded guilty to drug and firearm offenses.

      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.
Jenkins’s counsel has moved for leave to withdraw, and has filed a brief under Anders
v. California, 386 U.S. 738 (1967), arguing that the district court erred in denying a
downward departure or variance based on overstatement of Jenkins’s criminal history.
Jenkins has filed a pro se brief that appears to raise the same arguments.

       We lack authority to review the district court’s denial of a downward departure
under U.S.S.G. § 4A1.3(b)(1) because the district court recognized its authority to
depart, and Jenkins does not contend that the court had any unconstitutional motive.
See United States v. Heath, 624 F.3d 884, 888 (8th Cir. 2010) (this court generally
will not review decision not to grant downward departure, unless district court had
unconstitutional motive or erroneously thought it was without authority to grant
departure). To the extent Jenkins argues that the sentence is substantively
unreasonable, we conclude the district court did not abuse its discretion. See United
States v. Salazar-Aleman, 741 F.3d 878, 881 (8th Cir. 2013) (under substantive
reasonableness review, district court abuses its discretion if it fails to consider
relevant factor, gives significant weight to improper or irrelevant factor, or commits
clear error of judgment in weighing factors).

      Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues for appeal. Accordingly, we affirm the
judgment, and we grant counsel’s motion to withdraw.
                     ______________________________




                                         -2-